EXHIBIT 10.01

GENERAL RELEASE AND WAIVER OF DEBT
 
This General Release and Waiver of Debt (hereinafter referred to as the
"Agreement") is made this 14th day of June, 2014 by and between Sandu Mazilu
(hereinafter, the "Claimant") and Macco International Corp., a Nevada
corporation (the “Company”).


RECITALS:


WHEREAS the Company owes the Claimant an aggregate of $9,000.00 (the "Debt"),
which Debt is evidenced on the Company's audited financial statement together
with its Annual Report on Form 10-K for fiscal year ended February 28, 2014
filed with the Securities and Exchange Commission on June 13, 2014;


WHEREAS the Claimant is the sole director and President/Chief Executive Officer,
Secretary, Treasurer/Chief Financial Officer of the Company and in such capacity
advanced monies for working capital purposes to the Company as evidenced by the
Debt; and


WHEREAS the Claimant entered into that certain stock purchase agreement dated
April 23, 2014 (the "Stock Purchase Agreement") by and among Claimant and Ana
Mazilu, the sellers of 6,200,000 shares of restricted common stock of the
Company (collectively, the "Control Block Sellers"), and Success Holding Group
Corp. USA, purchaser of the 6,200,000 shares of restricted common stock (the
"Purchaser");


AND WHEREAS in further accordance with the terms and provisions of the Stock
Purchase Agreement, Claimant acknowledges that the Company should have no debt
or liabilities evidenced on its financial statements and therefore is willing to
provide to the Company a full waiver and release of the Debt (the "Waiver and
Release"); and


WHEREAS the parties to this Agreement have agreed to the Waiver and Release
subject to the terms and conditions set forth below.
 
 
1

--------------------------------------------------------------------------------

 


NOW THEREFORE THIS AGREEMENT WITNESSES that for and in consideration of the
mutual premises and the mutual covenants and agreements contained herein, the
parties covenant and agree each with the other as follows:


1.
In consideration of this Agreement, Claimant individually and on behalf of his
successors, heirs and assigns, forever releases, remises, waives, acquits,
covenants not to sue or file any complaints with any court of competent
jurisdiction or with any regulatory office, and specifically releases and waives
any claims or rights it may have under common law and statutory law, common law
fraud or deceit, and discharges the Company, together with any firms,
successors, predecessors, assigns, directors, officers, shareholders,
supervisors, employees, attorneys, agents and representatives from any and all
actions, causes of action, claims, demands, losses, damages, costs, attorneys'
fees, causes in action, indebtedness and liabilities, known or unknown, which he
may now have resulting or arising from the Debt, or any other matter, occurrence
or event whatsoever from the beginning of time to the date of this Agreement.



2.
As a result of Claimant's decision to provide to the Company the Waiver and
Release, Claimant acknowledges that it is foregoing the possibility of any
future accrual of interest or repayment of interest and principal by any other
terms, and that the consideration for the Waiver and Release agreed upon with
the Company is in its view fair and reasonable.



3.
Claimant and the Company specifically agree that neither party shall divulge,
disclose, publicize or in any manner make reference to this Agreement and the
circumstances and events leading up to this Agreement other than as required
under the disclosure laws relating to reporting companies under the Securities
Exchange Act of 1934. This Agreement and the circumstances and events leading up
to this Agreement shall be held in the strictest confidence between the parties
and disclosure of any portion of this Agreement by the parties, other than to
their legal counsel, accountants, tax advisors or as required by law or as
agreed in writing by both parties, shall operate as a breach of this Agreement.
It is the intent of the parties to this Agreement to respect each other's right
to privacy and each party agrees to act in good faith to avoid having the terms
of this Agreement and the circumstances and events leading up to this Agreement
becoming public.



4.
This Agreement shall be interpreted pursuant to Nevada law. If any provision in
this Agreement shall be declared unenforceable by any administrative agency or
court of law, the remainder of the Agreement shall remain in full force and
effect and shall be binding upon the parties hereto as if the invalidated
provisions were not part of this Agreement. Each party has cooperated in the
drafting and preparation of this Agreement. As a result, in any construction to
be made of this Agreement, the same shall not be construed against any party on
the basis that the party was the drafter.

 
 
2

--------------------------------------------------------------------------------

 
 
5.
Each covenant, agreement and provision of this Agreement shall be construed to
be a separate covenant, agreement and provision. If any covenant, agreement or
provision of this Agreement is breached, the remainder of this Agreement shall
not be effected thereby. No waiver of any breach of any term or provision of
this Agreement shall be considered to be, nor shall be, a waiver of any other
breach of this Agreement. No waiver shall be binding unless in writing and
signed by the party waiving the breach.



APPROVED AND ACCEPTED this 14th day of June, 2014.
 

  MACCO INTERNATIONAL CORP.          
Date: June 14, 2014
By:
/s/ Brian Kistler       Brian Kistler       President           Date: June 14,
2014 By:  /s/ Sandu Mazilu       Sandu Mazilu  

 
 
 3

--------------------------------------------------------------------------------